
	
		I
		111th CONGRESS
		2d Session
		H. R. 5398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  first-time homebuyer credit for the purchase of a principal residence to
		  replace a principal residence damaged or destroyed in a federally declared
		  disaster, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help Disaster Victims Buy a New Home
			 Act of 2010.
		2.Allowance of
			 first-time homebuyer credit for replacing principal residence damaged or
			 destroyed in Federally declared disaster
			(a)In
			 generalSection 36 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (h) as
			 subsection (i) and by inserting after subsection (g) the following new
			 subsection:
				
					(h)Special rules
				relating to federally declared disasters
						(1)In
				generalIn the case of an individual (and, if married, such
				individual’s spouse) who purchases a principal residence to replace the
				principal residence of such individual (and spouse) damaged or destroyed by a
				federally declared disaster, such individual (and spouse) shall be treated as a
				first-time homebuyer for purposes of this section with respect to the purchase
				of such subsequent residence.
						(2)Federally
				declared disasterFor purposes of this subsection, the term
				federally declared disaster has the meaning given such term by
				section
				165(h)(3).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to purchases after the date of the enactment of this
			 Act.
			3.Modification of
			 casualty loss rules
			(a)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of section 62 of the
			 Internal Revenue Code of 1986 is amended by inserting before the last sentence
			 the following new paragraph:
				
					(22)Casualty loss
				due to Federally declared disasterThe deduction allowed by section 165 by
				reason of subsection (h)(3)
				thereof.
					.
			(b)Election To take
			 loss in subsequent yearParagraph (1) of section 165(i) of such
			 Code is amended—
				(1)in the text by
			 inserting one of the succeeding 5 taxable years immediately following
			 the taxable year in which the disaster occurred before the period,
			 and
				(2)in the heading by
			 striking for
			 preceding and inserting in a different.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to disasters declared in taxable years beginning after
			 the date of the enactment of this Act.
			4.Exclusion of
			 disaster-related unemployment assistance from gross income
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(d)Exception
				relating to disastersSubsection (a) shall not apply to
				assistance provided under section 410 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C.
				5177).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to amounts
			 received after the date of the enactment of this Act.
			
